UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Robert Heard, )
)
Pla““‘ff’ ) Case; 1 ;17-656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcrofl‘ v. Iqbal, 556 U.S. 662, 678-79 (2009); Cira/sky v. C]A, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a resident of Gainesville, Georgia, has submitted a complaint against the
Department of Justice; City of Gainesville, Georgia; Hall County, Georgia; Middle and High
School Students, and Mexicans. See Compl. Caption. He seeks “injunctive relief against all the
defendants.” Compl. at 3. The cryptic statements comprising the complaint are

incomprehensible and thus fail to provide any notice of a claim and a basis of federal court

      
   

jurisdiction Consequently, this case will be dismisses er accompanies this

l

Date: February , 2017 Unite